Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Advanced Ambulatory, Inc., )
) Date: November 29, 2007
Petitioner, )
) Docket No. C-06-62
-Vv.- ) Decision No. CR1701
)
Centers for Medicare & )
Medicaid Services. )
)
DECISION

l affirm the determination of the Medicare Part B Hearing Officer (Hearing Officer) to
uphold the denial by the Medicare Part B Carrier, TrailBlazer Health Enterprises, LLC
(the Carrier), of Advance Ambulatory’s (Petitioner) application for enrollment as a
Medicare provider. I find that the Hearing Officer correctly determined that Petitioner
does not meet the regulatory requirements for obtaining a Medicare Provider
Identification Number (PIN or enrollment number).

I. APPLICABLE AUTHORITY

Title XVIII of the Social Security Act (Act) established the Medicare program, a federally
funded health insurance program that provides payment for covered services furnished to
aged and certain disabled individuals. Act, section 1801-1896. Section 1831 of the Act
establishes the supplementary medical insurance benefits program for the aged and
disabled known as Medicare Part B.

Section 1866(j) of the Act, as amended by section 936 of the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003, Pub. L. No. 108-173, authorized the
Secretary of Health and Human Services (Secretary) to establish a process for the
enrollment in the Medicare program of providers of services and suppliers. Section
1866(j)(2) of the Act gives providers and suppliers appeal rights, for certain
2

determinations involving enrollment, using the procedures that apply under section
1866(h)(1)(A) of the Act. Those procedures are set out at 42 C.F.R. Part 498, et seg., and
provide for hearings by Administrative Law Judges (ALJs) and review by the
Departmental Appeals Board (Board).

Pursuant to 42 C.F.R. § 410.33(a), an Independent Diagnostic Testing Facility (IDTF) is
described as “a fixed location, a mobile entity, or an individual nonphysician practitioner
. .. [that is] independent of a physician’s office or hospital” where diagnostic procedures
are carried out. “Carriers will pay for diagnostic procedures under the physician fee
schedule only when performed by a physician, a group practice of physicians, an
approved supplier of portable x-ray services, a nurse practitioner, or a clinical nurse
specialist when he or she performs a test he or she is authorized by the State to perform.”
42 C.F.R. § 410.33(a)(1).

Pursuant to 42 C.F.R. § 410.32(c), portable x-ray services are “furnished in a place of
residence used as the patient’s home” and are covered if furnished under the supervision
of a physician and are limited to certain types of skeletal films, chest or abdominal films,
and diagnostic mammograms if the portable x-ray supplier meets the certification
requirements.

Pursuant to 42 C.F.R. § 410.34, Medicare Part B pays for diagnostic mammography
services if they meet the required conditions of coverage.

In provider appeals under 42 C.F.R. Part 498, the Board has determined that CMS must
make a prima facie case that an entity has failed to comply substantially with federal
requirements. See MediSource Corporation, DAB No. 2011 (2006). “Prima facie”
means that the evidence is “[s]ufficient to establish a fact or raise a presumption unless
disproved or rebutted.” Black’s Law Dictionary 1228 (8" ed. 2004); see also Hillman
Rehabilitation Center, DAB No. 1611, at 8 (1997), aff'd, Hillman Rehabilitation Center
v. U.S. Dept. of Health and Human Services, No. 98-3789 (GEB) (D.N.J. May 13, 1999).
To prevail, the entity must overcome CMS’s showing by a preponderance of the
evidence. Batavia Nursing and Convalescent Center, DAB No. 1904 (2004); Batavia
Nursing and Convalescent Inn, DAB No. 1911 (2004); Emerald Oaks, DAB No. 1800
(2001); Cross Creek Health Care Center, DAB No. 1665 (1998); Hillman, DAB No.
1611 (1997).

Il. PROCEDURAL BACKGROUND

Petitioner applied for enrollment as a mobile facility/portable unit supplier and indicated
that it believed it would receive reimbursement in conformity with Ambulatory Surgical
Center grouper rates. Petitioner attached the Ambulatory Surgical Center (ASC) Current
Procedural Terminology codes along with its application. The Hearing Officer concluded
3

that Petitioner’s business of providing Mobile Ambulatory Surgery Units did not qualify
for enrollment as an Ambulatory Surgical Center, Independent Diagnostic Testing
Facility, or Mobile Facility and, therefore, the request by Petitioner for a Medicare
provider number was denied. The Hearing Officer advised Petitioner of its appeal rights
and that it could appeal the decision to an ALJ.

By letter dated October 27, 2005 (hearing request), Petitioner, acting pro se, filed a timely
appeal of the Hearing Officer’s decision. In its hearing request, Petitioner challenges the
October 21, 2005 decision of the Hearing Officer, arguing that it is qualified to receive a
Medicare Part B provider enrollment number.

On January 5, 2006’, Petitioner submitted a letter, prepared by Rob Pupelis, President of
Advanced Ambulatory, to be accepted as its Prehearing Memorandum along with five
exhibits (P. Exs.) la-5a*. On February 2, 2006, CMS submitted Respondent’s Prehearing
Memorandum along with eight exhibits (CMS Exs.) 1-8. On May 11, 2006, I held a
prehearing conference with the parties to discuss the issue in the case and whether the
case required an in-person hearing or could be addressed through written submissions.
Petitioner retained and was represented by legal counsel at the prehearing conference.
Counsel for CMS argued that the matter involved a purely legal issue which could be
resolved through briefs. CMS also indicated that it intended to file a Motion for
Summary Judgment. Petitioner’s counsel maintained that, in order to understand the type
of services that were provided by Petitioner, an in-person hearing would be required.
Petitioner’s counsel requested leave to submit a response to CMS’s initial brief. CMS did
not oppose and I granted Petitioner’s request. I issued a prehearing order providing
Petitioner 30 days to file its amended prehearing memorandum. | also instructe
Petitioner to make its arguments as to why an in-person hearing was necessary in this
case. On June 27, 2006, Petitioner submitted “Advanced Ambulatory, Inc.’s (Advances
in Healthcare) Brief in Support of its Appeal” (Petitioner’s Brief) along with seven
exhibits, P. Exs. 1b-7b. In its brief, Petitioner included a single sentence indicating: “AAT
elieves that a full explanation of its role in healthcare would be best served through an in
person hearing and live testimony.” Petitioner’s Brief at 9.

' This letter was incorrectly date stamped January 5, 2005.

> Before retaining counsel, Petitioner filed five exhibits with its initial Prehearing
Memorandum (received January 5, 2006). Petitioner’s counsel then filed seven exhibits
with his June 27, 2006 submission. To prevent confusion, I have identified the exhibits
that were submitted along with Petitioner’s initial brief as P. Exs. la-5a and the exhibits
filed with Petitioner’s second brief have been identified as P. Exs. 1b-7b.
4

On June 26, 2006, CMS submitted “Respondent’s Motion for Summary Judgment and
Brief in Support Thereof’ (CMS’s Motion for Summary Judgment). On July 11, 2006,
Petitioner submitted its “Response to CMS’ Motion for Summary Judgment” (Petitioner’s
Response). Neither party has objected to the admissibility of any of the exhibits. I
therefore admit into evidence CMS Exs. 1-8, and P. Exs. la-5a and 1b-7b.

III. ISSUES
The issues in the matter before me are:
1. Whether summary judgment is appropriate in this case; and

2. Whether Petitioner qualifies as a defined Mobile Facility/Portable Unit.

IV. FINDINGS OF FACT AND CONCLUSIONS OF LAW

I make findings of fact and conclusion of (Findings) to support my decision in this case.
I set forth each Finding below as a separate heading and I discuss each finding in detail.

A, Summary judgment is appropriate under the circumstances of this
case.

Iam deciding this case on CMS’s Motion for Summary Judgment. An ALJ may decide a
case on summary judgment, without an evidentiary hearing, if the case presents no
genuine issue of material fact. Crestview Parke Care Center v. Thompson, 373 F.3d 743,
750 (6" Cir. 2004); Livingston Care Center v. U.S. Dep’t. of Health & Human Services,
388 F.3d 168, 172 (6" Cir. 2004). By interpretive rule, this tribunal has established a
summary judgment procedure “akin to the summary judgment standard contained in
Federal Rule of Civil Procedure 56.” Crestview Parke Care Center, 373 F.3d at 750.
Under that rule, the moving party may show the absence of a genuine factual dispute by
presenting evidence so one-sided that it must prevail as a matter of law, or by showing
that the non-moving party has presented no evidence “sufficient to establish the existence
of an element essential to that party’s case, and on which that party will bear the burden
of proof at trial.” Livingston, 388 F.3d at 173, citing Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986). The nonmoving party must then act affirmatively by tendering evidence
of specific facts showing that a dispute exists. Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 586 n.11 (1986). See also, Vandalia Park, DAB No. 1939
(2004); Lebanon Nursing and Rehabilitation Center, DAB No. 1918 (2004). A mere
scintilla of supporting evidence is not sufficient. “If the evidence is merely colorable or is
not significantly probative summary judgment may be granted.” Livingston, 388 F.3d at
173, quoting Anderson v. Liberty Lobby, 477 U.S. 242, 249-250 (1986). In deciding a
5

summary judgment motion, an ALJ may not make credibility determinations or weigh
conflicting evidence but must instead view the entire record in the light most favorable to
the non-moving party, all reasonable inferences drawn from the evidence in that party’s
favor. Innsbruck HealthCare Center, DAB No. 1948 (2004); Madison Health Care, Inc.,
DAB No. 1927 (2004).

Petitioner notes in its prehearing brief that AAI believes that a full explanation of its role
in healthcare would be best served through an in-person hearing and live testimony.
Petitioner’s Brief at 9. In its Response to CMS’s Motion for Summary Judgment,
Petitioner maintains that a genuine issue of material fact exists with regard to Petitioner’s
role as a health care provider, as well as the reasoning for the failure of CMS to recognize
Petitioner as a provider under the program. Petitioner’s Response at 1. Petitioner’s role
as a health care provider is clearly set out in Petitioner’s prehearing submission as well as
in its response to CMS’s Motion for Summary Judgment. What services Petitioner
provides is not in dispute. Petitioner fails to point to any material factual dispute or
misunderstanding on the part of CMS as to what services Petitioner provides or
Petitioner’s role as a health care provider. Thus, | find there is no factual dispute as to
what services Petitioner provides or its role as a health care provider. Petitioner’s second
argument as to the reasoning for CMS’s failure to recognize Petitioner as a provider under
the program is a purely legal issue. As the only real issue before me legal in nature, the
case is appropriate for summary judgment.

In evaluating the parties’ submissions, I find that even if I construe the entire record in the
light most favorable to Petitioner, as discussed below, I would find that Petitioner fails to
meet the criteria to be considered a mobile facility/portable unit. Moreover, Petitioner
has tendered no specific facts to support that a material fact is in dispute, and CMS has
made a prima facie case that it is otherwise entitled to judgment as a matter of law. See
Carrier Mills Nursing Home, DAB No. 1883, at 3-4 (2003).

B. Petitioner has not established that it qualifies as a Mobile
Facility/Portable Unit

The Medicare Program Integrity Manual, provides that the terms mobile facility/portable
unit apply:

... when a service that requires medical equipment is provided in a vehicle,
or the equipment for the service is transported to multiple locations within a
geographic area. The most common types of mobile facilities/portable units
are mobile independent diagnostic testing facilities, portable X-ray units,
6

portable mammography units, and mobile clinics. Physical therapists and
other medical practitioners (e.g. physicians, nurse practitioners, physician
assistants) who perform services at multiple locations (i.e. house calls,
assisted living facilities) are not considered to be mobile facilities/portable
units.

Medicare Program Integrity Manual, section 1.1.

Petitioner submitted an application for a Medicare enrollment number and designated its
specialty as a Portable Unit Supplier. CMS Ex. 2, at 2. The section entitled “comments”
(Section E of the application) asked the applicant to explain among other things “the

method by which the supplier renders health care services.” Jd. at 3. Petitioner provided

the following explanation:

From its corporate office in Houston, AAI delivers advanced
surgical services to Physicians in Houston, San Antonio,
Austin, Corpus Christi and surrounding areas. Like a hospital
or surgery center, we provide the equipment, instrumentation
and supplies, as well as any technical support the doctor needs
to perform surgical procedures.

Our portable units enable health care organizations,
physicians, and patients to benefit through reduced costs for
minimally invasive surgical procedures, increased physician
productivity, greater access to advanced technologies and
improved patient satisfaction.

Id.

Petitioner explains in its hearing request that their specialty fits CMS’s definition for
“Mobile Facility/Portable Unit.” According to Petitioner, AAI provides:

equipment & instrumentation (lasers, endoscopes, surgical generators, etc.)
disposables (over 100 various items)

tech support (scrub techs and assistants)

surgical field (disinfected or sterile)

Beyer

Petitioner’s Brief at 3. Petitioner also sets up the surgical field in order to maintain “the
highest standards of sterile surgical requirements.” Jd.
7

Petitioner contends that the definition of a “mobile facility” does not exclude Petitioner’s
specialty and that if their specialty is not excluded by CMS’s own definition of mobile
facility, then their application must be approved. Petitioner’s Brief at 5. Petitioner
asserts that the services they provide are “compatible” with the examples of common
types of mobile facilities listed in the mobile facility definition. Petitioner maintains that
“services performed” by the entity is not defined. /d. at 6. Petitioner also contends that
the exclusions listed in the definition of a “mobile facility” do not apply to it because it
does not provide the actual service at the location, it provides “the ability to perform the
service under the direct supervision of a physician, similar to that in a surgical hospital or
other surgical center.” Jd. at 5.

CMS argues that Petitioner fails to qualify as a defined mobile facility/portable unit
because Petitioner does not provide the same or a similar type equipment or service that
has been specified in CMS’s explanation of the definition of a mobile facility/portable
unit. CMS asserts that the common provider types of mobile facilities/portable units,
such as IDTFs, portable X-ray units, and portable mammography units have each been
designated as a specialty by regulation. (42 C.F.R. §§ 410.33, 410.32(c), 410.34
respectively). CMS’s Motion for Summary Judgment at 6. CMS asserts that it is clear
from Petitioner’s application that it is supplying surgical equipment to a physician’s
office. Thus, it is clear that Petitioner is not supplying diagnostic, x-ray, mammography
or patient transportation services. Jd. at 7. Petitioner does not meet the criteria to qualify
for any one of the provider types that CMS has deemed as a covered provider type, nor
are the services provided by Petitioner designated as a specialty by regulation.

CMS also contends that “[Petitioner’s] service is provided to the physician and is
intended to enhance the physician’s office rather than providing a direct to patient
service.” Jd. at9. Moreover, CMS argues that physician services are excluded from the
mobile facility/portable unit definition. CMS explains that certain services provided by
physicians are not covered as facility services, but are covered primarily by Medicare Part
B as reasonable and medically necessary physicians’ services. Jd. at 10.

Petitioner’s explanation of the type of equipment and services it provides is not consistent
with the definition of what is considered a mobile facility/portable unit. The services that
Petitioner provides do not require medical equipment, are not provided in a vehicle and
are not even remotely similar to the type of “service that requires medical equipment” that
the Medicare Program Integrity Manual specifies. The service Petitioner lists in
Petitioner’s Brief in Support of its Appeal is essentially “tech support.” Petitioner
indicates that prior to a physician beginning a procedure, the Petitioner’s “technician” sets
up the surgical field. Petitioner’s Brief at 3. “Tech support” does not require medical
equipment and is not provided in a vehicle, it is a service that is provided on-site in a
physician’s office. Furthermore, tech support is a service that is clearly provided for the
physician’s benefit and it is only indirectly of benefit to the patient.
The Medicare Program Integrity Manual identifies physical therapists and other medical
practitioners (e.g., physicians, nurse practitioners, physician assistants) who perform
services at multiple locations (e.g., house calls, assisted living facilities) as individuals
that are not considered to be mobile facilities/portable units. Therefore, it would follow
that individuals that provide technical support to a physician cannot be considered as a
mobile facility/portable unit either. As CMS maintains, citing 42 C.F.R. § 416.61(b),
physician services and medical and other health services for which payment can be made
under other Medicare provisions are excluded from facility services. The regulations at
42 C.F.R. § 410.20(a) also provide that physicians’ services means professional services
performed by physicians for a patient, including diagnosis, therapy, surgery, consultation,
and home, office, and institutional calls. CMS’s Motion for Summary Judgment at 10.
The Act and its implementing regulations provide other ways for the individuals and
entities that perform medically necessary services to be paid. A particular procedure has
been applied to take into account and provide payment for the supplies and equipment
necessary for a physician to perform medically necessary services within the physician’s
office. See Act, section 1848. That procedure is physician reimbursement for these
supplies and services. It is from the physician’s reimbursement that Petitioner should be
seeking to be reimbursed for the services it has provided directly to the physician.

The equipment Petitioner lists as being provided are: lasers, endoscopes, surgical
generators, and disposables. Petitioner’s Brief at 3. This type of medical equipment does
not fall within the definition of the term mobile facility/portable unit. As previously
noted, examples listed in the Medicare Program Integrity Manual are diagnostic x-ray,
mammography, and mobile clinic. Petitioner’s medical equipment and medical services
do not constitute diagnostic x-ray or mammography equipment, or patient transportation.
Nor does the equipment cited by Petitioner qualify as a mobile clinic as Petitioner is not
providing medical clinic services to patients. As CMS points out, if the first sentence of
the definition of the term mobile facility/portable unit is considered without taking into
account the remaining provisions of the definition, then “an entity that transports surgical
gloves and a syringe could be classified as a mobile facility/portable unit,” because
practically any entity transporting any type of medical equipment could be designated as
a mobile facility/portable unit. CMS’s Motion for Summary Judgment at 6. However,
the applicable definition must be read in its entirety and applied to the facts before me.

Applying the definition to the term mobile facility/portable unit as set forth in the
Medicare Program Integrity Manual, section 1.1, I must find that the equipment Petitioner
provides does not result in services directly provided to the patient or Medicare
beneficiary. Rather, Petitioner provides a service to the physician who is treating
Medicare beneficiaries. Petitioner provides the convenience of lasers, endoscopes,
surgical generators, and disposables to the physician so that he or she can render services
in an office setting rather than utilizing a hospital or surgical unit. Petitioner submits a
number of affidavits and letters from physicians who have utilized Petitioner’s services in
9

the past. The authors of the letters and affidavits praise the services provided by
Petitioner. The fact that Petitioner provides services to physicians that is of value and
assistance to them is not in dispute. However, Petitioner’s services primarily benefit the
medical practitioner in facilitating his or her ability to perform physician services. The
services Petitioner provides to the physician do not result in direct rendition of services
from Petitioner to a Medicare patient. The affidavits and letters submitted by Petitioner
do not contradict this conclusion. Essentially, Petitioner is servicing another provider and
not a beneficiary. While the most common types of mobile facilities/portable units
provide services directly to the patient, the same cannot be said about the types of medical
equipment that Petitioner is using to justify its classification as a mobile facility/portable
unit supplier.

Finally, as previously noted, Petitioner anticipated being certified as a mobile
facility/portable unit supplier, but apparently sought to be reimbursed under the
Ambulatory Surgical Center payment codes. Petitioner undercuts its own position by
arguing, on the one hand, that it fits the requirements and should be enrolled as mobile
facility provider/portable unit supplier while, on the other hand, it seeks to be reimbursed
as an ASC. If Petitioner indeed fits the requirements to be enrolled as a mobile
facility/portable unit supplier, it would not require special treatment relative to
reimbursement. Petitioner maintains that it did not apply for enrollment as an ASC, and
CMS asserts that Petitioner would not qualify to participate as an ASC in the Medicare
program under the applicable regulations. CMS’s Motion for Summary Judgment at 11.

Vv. CONCLUSION

Petitioner has failed to establish that it fits within or satisfies the requirements of the
definition of the term mobile facility/portable unit supplier. Thus, Petitioner does not
qualify for a Medicare Part B provider enrollment number as a mobile facility/portable
unit supplier. I therefore affirm the CMS’s denial of Petitioner’s enrollment application.

/s/
Alfonso J. Montano
Administrative Law Judge

